DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
Claims 6-7 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of a method of boil-off gas reliquefaction with multi-stage compressor and first through third heat exchangers as claimed, and specifically where dividing the fluid supercooled by the first second heat exchanger into at least two flows comprising a first flow and a second flow; expanding, by a first decompressor, the first flow and using the expanded first flow as a refrigerant in a third heat exchanger; cooling, by the third heat exchanger, the second flow of the two flows divided; and expanding and reliquefying, by a second decompressor, the second flow fluid cooled by the third heat exchanger. 
The closest prior art of record is Lee et al. (KR10-2014-0024460; U.S. PGPub used as translation due to priority from original filing).
Lee teaches a boil-off gas reliquefaction method used in a ship having a liquefied gas storage tank (Fig. 1 and Para. 0001), the boil-off gas reliquefaction method comprising compressing boil-off gas, by a multi-stage compressor (element 13), discharged from the storage tank (element 11) and cooling, by a first heat exchanger (element 21), the compressed boil-off gas through a heat exchange process using the 
This prior art, and other cited, individually or in combination does not teach or make obvious the method as claimed in independent claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763